The respective attorneys for the parties on this appeal from an order of the Supreme Court, Rockland County, entered August 21, 1975, have agreed, after a conference in this court before Mr. Justice Gittleson on December 17, 1975, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation includes certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs; it is ordered that an examination before trial of respondent Marvin Wolf be held on or before January 16, 1976; and that the case proceed to trial on February 11, 1976, upon the filing of a note of issue and statement of readiness. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ.', concur.